Citation Nr: 0523802	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for removal of the left kidney.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a lump on the left abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1943 to December 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 for removal of the 
left kidney and for a lump on the left abdomen.  The veteran 
disagreed with those denials in April 2003, and, after the RO 
issued a statement of the case (SOC) in December 2003, he 
submitted a timely substantive appeal in March 2004.

During the pendency of this appeal, the veteran submitted a 
claim for compensation for depression.  That claim was denied 
by a rating decision issued in June 2004.  The record before 
the Board does not reflect that the veteran disagreed with 
that denial, and no claim regarding depression is before the 
Board for appellate review at this time.

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran filed the claims at issue for compensation 
under 38 U.S.C.A. § 1151 in November 2002.

3.  Medical opinion of record establishes that removal of the 
veteran's left kidney did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of VA, even though pathologic 
examination disclosed that there was no cancer in the kidney.  

4.  Medical opinion establishes that the lump on the 
veteran's abdomen, diagnosed as muscle weakness, related to 
the nephrectomy incision, was not the result of an event 
which was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for removal of the 
veteran's left kidney are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2004).

2.  The criteria for establishing entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a lump on the 
abdomen are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 because his left kidney, which was 
removed in a June 1999 VA surgery, was free of cancer and 
should not have been removed.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify the veteran of its duty by a 
December 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  The letter informed the appellant of the 
statutory requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151, advised the veteran that 
he could submit any medical evidence he had or identify any 
private treatment records, advised the veteran of his 
responsibility to identify VA or private treatment records, 
and advised the veteran of what VA would do to assist him.  
The letter advised the veteran that the clinical records of 
his VA treatment had been requested.  

By a statement submitted in December 2002, the responded to 
this notice, indicating his belief that the surgical removal 
of his left kidney was unnecessary, because there was no 
cancer, as he had been told when he agreed to the removal of 
the kidney.  In February 2003, VA obtained a medical opinion, 
although the VCAA notice letter had not specifically advised 
the veteran that a medical opinion would be sought.

The March 2003 rating decision again advised the veteran of 
the criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 and advised the veteran of the 
content of the medical opinion.  The veteran responded to the 
rating decision in April 2003, stating that he disagreed with 
the conclusion of the physician who rendered the opinion, but 
noting that he did not have the money to obtain his own an 
independent medical opinion.  The Board finds that, if the 
VCAA notice letter was deficient because it did not clearly 
advise the veteran to submit or identify any and all evidence 
he thought might be relevant to his claim, the veteran was 
not prejudiced, because, in claims for benefits under 
38 U.S.C.A. § 1151, development of evidence other than 
clinical records, which the veteran was advised to identify, 
and medical opinion as to whether that treatment was 
negligent, is not necessary.  The Board further notes that 
the SOC issued in December 2002 included the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.

The statements submitted by the veteran demonstrate that he 
clearly understood what evidence was required to substantiate 
his claim and that he understood that he was responsible to 
obtain additional medical opinion if he wished to have such 
opinion, and that he understood that VA was not required to 
obtain a second clinical opinion on his behalf.  The veteran 
has clearly indicated that he believes the relevant evidence 
is in the records of his VA treatment.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In September 2004, the appellant's representative asserted 
the RO should have requested medical quality assurance (QA) 
records from the VA Medical Center.  Under 38 U.S.C.A. § 5705 
(West 2002), records created as part of the medical QA 
program are confidential and access is limited.  The 
regulations at 38 C.F.R. §§ 17.500-17511 (2004) explain the 
provisions for maintaining confidentiality and limit access 
to QA documents.  The Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Chapter 22,  3 
includes a note which specifically instructs the RO not to 
request QA investigative reports in conjunction with 
development of claims for benefits under 38 U.S.C.A. § 1151.  
The copies of the reports are not to be placed in the claims 
folder.  

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records may contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose QA records to the public, except in narrowly 
defined circumstances.  Records obtained through the VCAA 
must be considered in a claim, and records considered in a 
claim must be disclosed to claimants.  Redisclosure of QA 
records or documents is prohibited.  38 C.F.R. § 17.510.  

Nevertheless, at the request of the veteran's representative, 
the RO asked whether such records were available, and was 
informed that these records are only maintained for three 
years and then shredded.  Since the procedure was conducted 
in 1999, the records for that period of time had been 
destroyed.  Thus, further attempts to locate QA documents 
would be fruitless, even if it were permissible under the 
regulations to obtain QA records for the purposes of this 
claim.  There is no further duty to assist the veteran in 
this regard.

Claims for compensation under 38 C.F.R. § 1151

The veteran contends that the June 1999 removal of his left 
kidney was unnecessary, because there was no cancer in that 
kidney, as he believed was the case prior to his surgery.  
The veteran contends that further diagnostic attempts to 
determine whether the suspicious area in his left kidney was 
cancerous were necessary before the surgeons advised him to 
have the kidney removed.  The veteran contends that the 
unnecessary removal of his healthy left kidney also resulted 
in a lump in his abdomen, diagnosed as sagging muscles 
related to the surgical incision through those muscles.

Applicable law and regulations

Effective October 1, 1997, 38 U.S.C.A. § 1151, as amended, 
provides:  
 
(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1)	the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:
   (A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of the 
Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or
   (B) an event not reasonably 
foreseeable; . . . 

Compare 38 U.S.C.A. § 1151 (as in effect from October 1, 
1997) to 38 U.S.C.A. § 1151 (as in effect prior to October 1, 
1997).  The purpose of the amendment was, in effect, to 
overrule the United States Supreme Court decision in Brown v. 
Gardner, 115 S. Ct. 552 (1994), which held that no showing of 
negligence was necessary for recovery under § 1151. 

From the plain language of the statute, it is clear that to 
establish entitlement to benefits under § 1151, all three of 
the following factors must be shown: (1) additional 
disability, (2) proximate cause by VA hospitalization, 
treatment, surgery, examination, or training of such 
disability, and (3) fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or, that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Factual background

The essential facts are not in dispute.  Microhematuria 
(blood in the urine) was noted on laboratory examination of 
the veteran's urine in September 1997.  As this was the 
second episode of microhematuria, the veteran was evaluated 
in October 1997, and several diagnostic examinations were 
recommended.  A small area, thought to perhaps be a 
calcification, was noted in the lower pole of the left 
kidney.  

In December 1998, a KUB (kidneys, ureters, bladder) 
examination disclosed a mass of "significant concern" in 
the left kidney.  In January 1999, the report of computed 
tomography (CT) examination of the kidneys disclosed a 
suspicious area, approximately 1.5 to 2 centimeters in size, 
but too small for definitive diagnosis, in the left kidney.  
Another CT scan of the kidneys was conducted in April 1999.  
The examination was interpreted as continuing to show a 
suspicious mass on the left kidney.  

An outpatient treatment note dated in April 1999 reflects 
that treatment options were discussed with the veteran.  It 
was agreed on review that the CT of the left kidney was 
suspicious and that exploration was needed.  Review by a 
second physician was conducted.  The outpatient treatment 
notes reflect that it was agreed that malignancy could not be 
ruled out.  The veteran, according to this note, "elects 
surgery."

The summary of VA hospitalization from June 1999 to July 1999 
discloses that the veteran signed a consent for a left 
nephrectomy.  Documentation of consent to anesthesia reflects 
that the procedure planned was a left nephrectomy.  The 
surgeon noted that, on examination during the surgery, the 
left kidney was "very nodular" and could be consistent with 
tumor.  A left nephrectomy was performed.  The pathology 
report was still pending at the time of the veteran's 
discharge.  The plan at the veteran's discharge was for 
further evaluation in three months, with a CT scan of the 
abdomen and pelvis, and laboratory examinations, if the 
margins of the kidney were negative for cancer.  

The pathology report issued in July 1999 disclosed that the 
veteran's left kidney had a multilocular cyst consisting of 
multiple cystic spaces separated by fibrous septae.

A September 1999 VA outpatient treatment note reflects that 
the veteran complained of discomfort on the left side.  The 
provider stated that there was muscle weakness, anterior, but 
no true incisional hernia.

Analysis

1.  Claim for benefits for removal of the left kidney

The veteran alleges, in essence, that treatment at the VAMC 
in 1999 has caused additional disability because a healthy 
kidney was removed.  The Court has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  However, since the 
RO did not obtain clinical opinion as to whether the removal 
of the veteran's left kidney has resulted in additional 
disability, the Board will assume, for purposes of this 
analysis, that there is additional disability, without so 
conceding.

The veteran contends that further diagnostic work-up, 
including an ultrasound or kidney biopsy, should have been 
conducted to prevent removal of a healthy kidney.  However, 
the reviewer who provided the medical opinion of record 
stated that a biopsy is normally done only if there is a low 
suspicion that a mass in a kidney is cancerous, because 
biopsy has been found to seed the abdomen and convert a 
cancer which can be cured by radial nephrectomy into a fatal 
cancer.  Since there was a moderate suspicion that the mass 
seen in the veteran's left kidney was cancerous, the reviewer 
concluded that most urologists would have recommended a 
radical nephrectomy under the circumstances, despite the risk 
of removal of a healthy kidney.  

The opinion that most urologists would have recommended the 
course of action that was followed in this case is a clear 
opinion that the removal of the veteran's left kidney, 
although there was, in fact, no malignant tumor, was within 
the standard of care, and was not the result of carelessness, 
negligence, lack of proper skill or any other misjudgment or 
similar instance of fault by VA.  The opinion sets out 
clearly that, if a biopsy had been performed, as the veteran 
alleges should have occurred, and the tumor proved to be 
malignant, performing the biopsy could have been considered 
negligence or below the standard of care.  

The veteran's contention that a biopsy or an ultrasound 
should have been conducted, as a lay opinion, lacks probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
February 2003 medical opinion of record, in which the 
reviewer concluded that the decision to perform a left 
nephrectomy was within the standard of care, that is would 
have been recommended by most urologists, is probative.  Id.  

As the February 2003 medical opinion is unfavorable to the 
claim, the preponderance of evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for removal of  
his left kidney.  

2.  Claim for benefits for a lump on the left abdomen

The reviewer who provided medical opinion in this case 
stated, in a March 2003 addendum to the February 2003 
opinion, that the veteran's "lump" on the left side of his 
abdomen, diagnosed as weakness of the muscles, was in the 
area of the incision used to remove the veteran's left 
kidney.  The reviewer opined that any time muscle is cut, it 
can result in weakness.  Thus, the opinion establishes that 
muscle weakness is not an unforeseeable event, so as to 
warrant benefits under the provisions of 38 U.S.C.A. 
§ 1151(a)(1)(B) or 38 C.F.R. § 3.358(c)(3).  

The examiner also opined that there was no indication of 
fault.  Thus, the opinion is unfavorable to an award of 
benefits under 38 U.S.C.A. § 1151(a)(1)(A).  No other 
provision of 38 U.S.C.A. § 1151 is applicable to this claim 
to serve as a basis for benefits.  See 38 U.S.C.A. 
§ 1151(a)(B)(2) (related to disability proximately caused by 
training or vocational rehabilitation).

As the March 2003 medical opinion is unfavorable to the 
claim, the preponderance of evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for a lump on the 
abdomen following removal of  his left kidney.  


ORDER

The appeal for compensation under the provisions of 38 
U.S.C.A. § 1151 for removal of the left kidney is denied.

The appeal for compensation under the provisions of 38 
U.S.C.A. § 1151 for a lump on the left abdomen is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


